Title: To George Washington from Lieutenant Colonel Jonathan Ward, 10 August 1775
From: Ward, Jonathan
To: Washington, George



c.10 August 1775

“A Return of the Names of some of the Officers and Gentlemen in Genl Wards Regimt who Distinguish’d themselves by Valour and Courage in the Days of Engagement:” Capt. Seth Washburn, Capt. Samuel Wood, Lt. Loring Lincoln, and Lt. Joseph Livermore, all at Bunker Hill; “Mr Thomas Davison a Volunteer in the Service, and Lieutenant in the Malitia,” at Hog Island, Bunker Hill, and Light House Island. Ward requests that Davison “may have one of the Small Arms with the Accoutrements belonging to the same that was taken at the Light House Island.”
